PUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1277


BRANDON RAUB,

                 Plaintiff – Appellant,

           v.

MICHAEL CAMPBELL,

                 Defendant – Appellee,

           and

DANIEL LEE BOWEN; RUSSELL MORGAN GRANDERSON; LLOYD C.
CHASER; LATARSHA MASON; MICHAEL PARIS; TERRY GRANGER;
UNITED STATES OF AMERICA; JOHN DOES 1−10,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00328-HEH-MHL)


Argued:   January 28, 2015                     Decided:    April 29, 2015


Before TRAXLER,     Chief   Judge,   and    DIAZ   and   THACKER,   Circuit
Judges.


Affirmed by published opinion. Judge Diaz wrote the opinion, in
which Chief Judge Traxler and Judge Thacker joined.


ARGUED: William H. Hurd,          TROUTMAN     SANDERS LLP, Richmond,
Virginia, for Appellant.           Stylian     Paul Parthemos, COUNTY
ATTORNEY’S OFFICE FOR THE COUNTY OF CHESTERFIELD, Chesterfield,
Virginia, for Appellee.      ON BRIEF: Stephen C. Piepgrass,
TROUTMAN SANDERS LLP, Richmond, Virginia; John W. Whitehead,
Douglas R. McKusick, THE RUTHERFORD INSTITUTE, Charlottesville,
Virginia; Anthony F. Troy, Charles A. Zdebski, ECKERT SEAMANS
CHERIN & MELLOTT, LLC, Richmond, Virginia, for Appellant.
Jeffrey L. Mincks, Julie A.C. Seyfarth, COUNTY ATTORNEY’S OFFICE
FOR THE COUNTY OF CHESTERFIELD, Chesterfield, Virginia, for
Appellee.




                               2
DIAZ, Circuit Judge:

     In the summer of 2012, Brandon Raub composed a series of

ominous Facebook posts, which drew the attention of his former

fellow Marines.       They contacted the FBI expressing concern, and

the FBI--in coordination with local law enforcement--dispatched

a team to Raub’s Virginia home.                 After speaking with Raub, and

on the recommendation of Michael Campbell, a local mental health

evaluator,     the     local       officers      detained     Raub      for       further

evaluation.     Campbell then interviewed Raub and, on the basis of

that interview and Raub’s Facebook posts, petitioned a state

magistrate    judge    for     a    temporary     detention        order,    which      was

granted.      Raub was subsequently hospitalized against his will

for seven days.

     Raub filed suit under 42 U.S.C. § 1983, seeking damages and

injunctive    relief    against        Campbell     for    violating        his    Fourth

Amendment    and     First     Amendment        rights.      The     district       court

granted summary judgment to Campbell on the basis of qualified

immunity,     concluding           that    Campbell        acted     reasonably         in

recommending    Raub’s       seizure      and    further    detention.            For   the

reasons set forth below, we affirm.



                                           I.

     In reviewing de novo the district court’s grant of summary

judgment, we recite the facts and all reasonable inferences to

                                           3
be drawn from them in the light most favorable to the non-moving

party--in this case, Raub.        Henry v. Purnell, 652 F.3d 524, 531

(4th Cir. 2011) (en banc).

     In August 2012, two Marine veterans who had served with

Raub during his deployment to Iraq contacted the FBI.              They were

concerned by Raub’s “increasingly threatening” Facebook posts.

J.A. 532.      In an email, one of the Marines, Howard Bullen,

provided specific examples of Raub’s posts:

     •      “This is revenge. Know that before you die.”
     •      “Richmond is not yours. I’m about to shake some shit
            up.”
     •      “This is the start of you dying. Planned spittin with
            heart of Lion.”
     •      “Leader of the New School.      Bringing Back the Old
            School. MY LIFE WILL BE A DOCUMENTARY.”
     •      “I’m gunning whoever run the town.”
     •      “W, you’re under arrest bitch.”
     •      “The World will Find This.”
     •      “I know ya’ll are reading this, and I truly wonder if
            you know what’s about to happen.”
     •      “W, you’ll be one of the first people dragged out of
            your house and arrested.”
     •      “And Daddy Bush, too.”
     •      “The Revolution will come for me.    Men will be at my
            door soon to pick me up to lead it ;)”
     •      “You should understand that many of the things I have
            said here are for the world to see.”

J.A. 532–33.     Although Bullen characterized Raub’s statements as

“typical extremist language,” he also told the FBI that Raub

“genuinely    believes    in   this   and   is   not   simply   looking    for

attention.”    Id. at 533.       Bullen expressed concern that Raub’s

“threatening     and    action-oriented”     rhetoric    had    worsened    in

recent months.    Id.

                                      4
      The FBI decided to interview Raub. 1                  Supported by a team

comprised       of    federal   and      local    law   enforcement    officers,

Detective Michael Paris and FBI Agent Terry Granger approached

Raub at his home and questioned him about his Facebook posts.

      Raub, wearing only a pair of white shorts and speaking to

the officers through the screen door of his home, admitted that

he wrote the posts.          Although he never threatened violence, Raub

refused to answer directly when asked if he intended to commit

violence.       At one point, he told Paris and Granger, “[W]e will

all see very soon what all of this means.”               J.A. 193.

      Paris observed that Raub’s demeanor shifted wildly over the

course     of    the    conversation,         alternating    between   calm    and

“extremely intense and emotional.”                Id.   Raub questioned Paris

and   Granger        about   their    knowledge    of   government     conspiracy

theories--including Raub’s theories that the government launched

a missile into the Pentagon on 9/11 and that the government

exposes citizens to radioactive thorium--and wondered why the

officers    were       not   arresting    government     officials     for    these

crimes.

      After interviewing Raub for nearly half an hour, Paris and

Granger discussed whether they should detain Raub for a mental


      1
       Agents had conferred with state and federal prosecutors,
who advised that Raub’s statements, by themselves, did not
provide sufficient grounds for criminal charges.


                                          5
health evaluation.       To that end, Paris spoke by telephone with

Michael Campbell, a certified mental health “prescreener” with

the local emergency services agency.                Paris described Raub’s

Facebook posts and told Campbell that Raub appeared “preoccupied

and distracted” during the interview, with rapid mood swings and

roving, intermittent eye contact.           J.A. 574.   In addition, Paris

expressed concern about Raub’s military weapons training and his

potential access     to weapons. 2         Campbell, believing that Raub

might be psychotic, recommended that Paris detain Raub for an

evaluation.

        Raub was placed in custody and transported to the local

jail. 3   There, he was handcuffed to a bench in the jail’s intake

room.     Because Raub was not allowed to retrieve his clothes

before being detained, he was both shirtless and shoeless when

Campbell arrived to speak with him.            Campbell asked Raub about

the Facebook    posts,    as   well   as   Raub’s   beliefs   in   government

conspiracies and an impending revolution.               Although Raub said

little in response--declining after twelve minutes to answer any



      2
       The record does not say why Paris thought Raub had access
to weapons.
      3
        Virginia law requires that a person seized for an
emergency detention be taken to an “appropriate location to
assess the need for hospitalization or treatment.” Va. Code
Ann. § 37.2-808(G) (2011).




                                      6
further      questions--when              asked    whether       he     felt    justified    in

following          through        with     the     threats       that     had    caused     his

detention, Raub replied, “I certainly do, wouldn’t you?”                                    J.A.

576.       In addition, he told Campbell, “the revolution is coming,”

and “if you [k]new of what was coming[,] wouldn[’]t you try to

stop       it[?]”         J.A.     705.          When    asked    why     he     thought    the

authorities had approached him about his posts, Raub replied,

“because they know I am on to them.”                         J.A. 523.

       Campbell        also       noted    that       Raub    appeared     preoccupied      and

distracted          and     had     difficulty          answering       questions.         This

behavior, combined with Raub’s professed belief in an impending

revolution that he was destined to lead, prompted Campbell to

conclude that Raub might be paranoid and delusional, and that he

was “responding to some internal stimulus.”                           J.A. 576.

       After       speaking       with     Raub,      Campbell    read     the    email     that

Bullen had sent to the FBI.                       Campbell also spoke with Raub’s

mother,      who     said     that       she   shared     her    son’s    beliefs    and     had

noticed       no     change       in     his     behavior.        Campbell        nonetheless

concluded that Raub met the statutory standard for involuntary

temporary          detention, 4        given      Raub’s      “recent     change     in . . .


       4
       The statute authorizing temporary detention requires a
finding that (1) a person has a mental illness; (2) “there
exists a substantial likelihood that, as a result of [that]
mental illness, the person will” harm himself or others; (3) the
person needs hospitalization or treatment; and (4) the person
(Continued)
                                                  7
behavior[] and more severe posts about revolution with plans for

action,” as reflected in the email.                   J.A. 705.

     Consequently,           Campbell      petitioned           for     and    received     a

temporary detention order from a magistrate judge.                                 Raub was

taken    to   a    hospital,      where    a       psychologist        examined    him     and

agreed   that      Raub    exhibited      symptoms         of   psychosis.         Hospital

staff thereafter           petitioned     the      state    court      for    an   order   of

involuntary admission for treatment.                   After a hearing, held four

days after Raub was detained, the court ordered that Raub be

admitted for thirty days; however, just three days later, the

court ordered Raub released from the hospital, concluding that

“the petition [was] . . . devoid of any factual allegations.”

J.A. 879. 5

     Raub subsequently filed suit against multiple defendants,

alleging claims under state and federal law.                             He amended his

complaint     twice,       with   the     Second      Amended         Complaint    alleging

claims    under     42     U.S.C.   § 1983         against      only    one    defendant--

Campbell.         In addition to damages, Raub also sought to enjoin

Campbell from seizing Raub in the future or retaliating against




will not volunteer for hospitalization or treatment.                               Va. Code
Ann. § 37.2-809(B) (2010).
     5
        The        court    provided      no       further      explanation        for     its
conclusion.



                                               8
him based on the exercise of his constitutional rights.                    The

district court granted Campbell’s motion for summary judgment on

the basis of qualified immunity and denied Raub’s request for

injunctive relief.

     Raub appeals, pressing three arguments.            First, he contends

that Campbell violated his Fourth Amendment right to be free

from unreasonable seizures by recommending that Raub be taken

into custody for a mental health evaluation and by petitioning

the state court for a temporary detention order.               Second, Raub

avers that Campbell violated his First Amendment right of free

speech   by   basing   his   conclusion   that   Raub   was   delusional   on

Raub’s Facebook posts and his responses to Campbell’s questions.

Finally, Raub contends that, even if his constitutional claims

fail, he is still entitled to injunctive relief.                 We address

each argument in turn.



                                    II.

     We review de novo the district court’s decision to grant

Campbell summary judgment on the basis of qualified immunity.

West v. Murphy, 771 F.3d 209, 213 (4th Cir. 2014).               Generally,

qualified immunity operates to protect law enforcement and other

government officials from civil damages liability for alleged

constitutional    violations     stemming    from   their     discretionary

functions.     Anderson v. Creighton, 483 U.S. 635, 638–39 (1987).

                                     9
The protection extends to “all but the plainly incompetent or

those who knowingly violate the law.”                     Malley v. Briggs, 475
U.S. 335, 341 (1986).         Indeed, as we have emphasized repeatedly,

“[o]fficials are not liable for bad guesses in gray areas; they

are liable for transgressing bright lines.”                      S.P. v. City of

Takoma Park, Md., 134 F.3d 260, 266 (4th Cir. 1998) (quoting

Maciariello v. Sumner, 973 F.2d 295, 298 (4th Cir. 1992)).

       The defense of qualified immunity is broader than a mere

defense to liability.              Rather, intended to “spare individual

officials the burdens and uncertainties of standing trial,” it

provides for immunity from suit where a state actor’s conduct is

objectively      reasonable        under    the   circumstances.          Gooden   v.

Howard Cnty., Md., 954 F.2d 960, 965 (4th Cir. 1992) (en banc);

see    also     Mitchell     v.     Forsyth,      472 U.S. 511,    526   (1985)

(plurality       opinion)         (noting    that       qualified       immunity   is

“effectively lost if a case is erroneously permitted to go to

trial”).      We therefore prefer questions of qualified immunity to

be    decided    “at   the   earliest       possible     stage    in    litigation.”

Cloaninger ex rel. Estate of Cloaninger v. McDevitt, 555 F.3d
324, 330 (4th Cir. 2009) (quoting Hunter v. Bryant, 502 U.S.
224, 227 (1991) (per curiam)).               And we have recognized that, on

a defense of qualified immunity, once a state actor’s conduct is

established beyond dispute, the question of whether that conduct



                                            10
was reasonable is one of law for the court to decide.                                 Id. at

333.

       Our   qualified       immunity         analysis     typically     involves        two

inquiries:        (1)     whether       the    plaintiff       has    established        the

violation of a constitutional right, and (2) whether that right

was clearly established at the time of the alleged violation.

West, 771 F.3d at 213 (quoting Pearson v. Callahan, 555 U.S.
223, 232 (2009)).           However, we need not reach both prongs of the

analysis.       See Pearson, 555 U.S. at 242.                  Rather, we may address

these     two     questions        in    “the        order . . .     that      will     best

facilitate the fair and efficient disposition of each case.”

Id.



                                              III.

       Raub’s Fourth Amendment argument is based on the claim that

Campbell acted without probable cause in recommending that Raub

be taken into custody for a mental health evaluation, and when

he petitioned the state court for a temporary detention order.

We    choose,     however,     not       to    reach     the    question    of    whether

Campbell’s        conduct    amounted         to     a   constitutional        violation.

Rather,      we    hold     that    because          Campbell’s      conduct     was     not




                                               11
proscribed by clearly established law, summary judgment on the

basis of qualified immunity was proper. 6

      In     this    prong      of    the   qualified         immunity     analysis,    the

“inquiry      turns       on    the       objective         legal     reasonableness        of

[Campbell’s] action, assessed in light of the legal rules that

were clearly established at the time it was taken.”                                Pearson,
555 U.S.    at    244    (internal        quotation         marks    omitted).       As    a

result, we look not to whether the right allegedly violated was

established “as a broad general proposition” but whether “it

would be clear to a reasonable official that his conduct was

unlawful in the situation he confronted.”                           Saucier v. Katz, 533
U.S. 194, 201-02 (2001), as modified by Pearson, 555 U.S. 223;

see   also     S.P., 134 F.3d       at        266   (4th    Cir.   1998)     (“[T]he

established         contours         of   probable          cause     [must   have    been]

sufficiently clear at the time of the seizure such that the




      6
       We reject Campbell’s argument that he cannot be held
liable under § 1983 because he was not directly responsible
either for Raub’s initial seizure or his temporary detention
under the magistrate’s order.    Section 1983 “imposes liability
not only for conduct that directly violates a right but for
conduct that is the effective cause of another’s direct
infliction of the constitutional injury.”    Sales v. Grant, 158
F.3d 768, 776 (4th Cir. 1998); see also Malley, 475 U.S. at 344
n.7 (explaining that § 1983 liability extends to the natural
consequences of a person’s actions).       Thus, because Raub’s
seizure and detention were based, at least in part, on
Campbell’s recommendation, Campbell is liable under § 1983
unless he is entitled to qualified immunity.



                                                 12
unlawfulness of the officers’ actions would have been apparent

to reasonable officers.”).

       Raub points to three general reasons why Campbell’s conduct

was    unconstitutional.          First,    he    contends    that   a    reasonable

mental    health     professional      would     not   have   relied      solely    on

Detective Paris’s report, but rather would have spoken to Raub

prior to recommending his initial seizure.                    Second, he argues

that     no   reasonable      mental    health      professional         would    have

interviewed Raub in a jail intake room, while he was shirtless,

shoeless, and handcuffed to a bench.                Finally, Raub asserts that

no reasonable mental health professional would have concluded on

these    facts--Raub’s      Facebook    posts,     conflicting       reports      about

Raub’s behavioral changes, and Raub’s statements and behavior

during his interview with Campbell--that Raub should be detained

for a mental health evaluation.

       Our    previous     decisions       concerning    seizures        for     mental

health evaluations have indeed emphasized a “general right to be

free from seizure” absent a finding of probable cause.                         Gooden,
954 F.2d at 968.         However, we have also noted a distinct “lack

of    clarity   in   the    law    governing      seizures    for    psychological

evaluations,”      compared    with    the      “painstaking[]”      definition     of

probable cause in the criminal arrest context.                       Id.; see also

S.P., 134 F.3d at 266.             Although our cases and the governing

statutes provide some guidance as to the standards for probable

                                           13
cause to seize someone for a mental health evaluation, we are

aware of no case clearly proscribing Campbell’s conduct, or even

conduct similar to it.

      Rather,    all    of    our     decisions       involving      mental     health

seizures have involved circumstances in which law enforcement

officers   seized      an   individual    because      they    feared     he    or   she

might be a danger to him- or herself.                  In most of these cases,

we   granted    qualified     immunity    to    the    seizing      officers.        For

example, in Gooden, officers were twice called to an apartment

complex    on    reports     of     screams    emanating      from     one     of    the

apartments. 954 F.2d at 962.             On the second occasion, the

officers   personally        heard    “blood-chilling”        screams     and       other

strange noises coming from the apartment.                     Id.    However, when

the officers spoke with the woman who lived in the apartment,

she denied hearing or making any such noises (although she did

admit to “yelping” once because she had burned herself on an

iron).     Id.      Nevertheless,       the    woman    appeared     to   have       been

crying, and the officers were concerned that she was “mentally

disordered” and might pose a danger to herself.                     Id. at 963.        As

a result, they took her to a nearby hospital for evaluation.

Id. at 964.

      In our en banc reversal of the panel’s decision to affirm

the district court’s denial of qualified immunity, we held that

the officers’ conduct was reasonable, as they acted on the basis

                                         14
of    multiple     complaints,    personal       observations,        and   their   own

investigations.        Id. at 966.        We also found relevant the fact

that the officers acted pursuant to a Maryland law authorizing

mental health seizures.          Id.

       We came to a similar conclusion in S.P.                    There, officers

responded to an emergency dispatch and found the plaintiff at

her home, crying and distraught. 134 F.3d at 264.         She admitted

that   she   had    had   a   “painful    argument”      with    her    husband     but

denied having thoughts of suicide or depression.                        Id. at 264,

267.    At the same time, however, she told the officers that, if

not    for   her   children,     “she    would    have   considered         committing

suicide.”     Id. at 267.        Because of the woman’s demeanor and the

officers’     concern     that   she     may   cause     harm    to    herself,     the

officers took her to a nearby hospital for evaluation.                      Id.

       Again, we concluded that because the officers “had ample

opportunity to observe and interview” the plaintiff, “did not

decide to detain [her] in haste,” and acted pursuant to state

law authorizing mental health seizures, they acted reasonably in

detaining the plaintiff.               Id. at 267-68.       Moreover, we noted

that, just as in Gooden, even though the plaintiff “exhibited no

signs of physical abuse and denied any psychiatric problems,”

the officers acted reasonably in relying on their perceptions of

the plaintiff as “evasive and uncooperative.”                   Id. at 268.



                                          15
       In contrast, in Bailey v. Kennedy--notably, the only case

in which we have denied qualified immunity for seizures in the

mental    health        context--law       enforcement      officers       detained    the

plaintiff based solely on a 911 report that he was intoxicated,

depressed, and suicidal.                 349 F.3d 731, 734 (4th Cir. 2003).

There, the officers responded to the plaintiff’s home, where

they found him sitting at his dining room table eating lunch.

He denied thoughts of suicide, declined to give the officers

permission to search the house, and asked them to leave.                               Id.

The officers did not see weapons or other indicia of a potential

suicide in the house.

       After     leaving,     the    officers         decided     they   “ha[d]   to   do

something” and returned to knock on the door.                       Id. at 735.       When

the plaintiff told them the suicide report was “crazy” and that

the officers needed to leave, the officers instead entered his

home     and    subdued     him     by    handcuffing       him    and     striking    him

multiple times in the face.                     Id.     We concluded that “the 911

report,        viewed    together        with     the    events    after    the   police

officers arrived, was insufficient to establish probable cause

to detain [the plaintiff] for an emergency mental evaluation.”

Id. at 741.

       When confronted with a similar situation in Cloaninger, we

distinguished that case from Bailey on the ground that the law

enforcement officers had more information than the “mere 911

                                                16
call in Bailey.” 555 F.3d at 333.           There, police officers were

summoned   to    Cloaninger’s         home    after   he    called       a    VA    hospital

seeking    medical      help,    and    a    police    dispatcher            informed      law

enforcement     officials       that    Cloaninger        had     threatened        suicide.

Id. at 328.        In addition, one of the officers was aware that

“Cloaninger      had     previously      made      suicide        threats”         and     also

believed that he “had firearms in the house.”                      Id. at 332.

      When officers arrived at Cloaninger’s home to check on him,

he refused to respond “to their concerns for his well-being.”

Id.    The officers then called a VA hospital nurse, who confirmed

that Cloaninger “had a history of threatening suicide.”                                    Id.

The   nurse     also    indicated      that,      under     the       circumstances,        an

emergency commitment order would be appropriate.                             Id. at 333.

We held that “the initial VA call, coupled with knowledge of

Cloaninger’s       prior   suicide       threats      and       the    belief       that    he

possessed firearms,” constituted probable cause that Cloaninger

was a danger to himself.          Id. at 334.

      While these cases outline the standard for probable cause

in    situations       where    law    enforcement         officials         must        decide

whether to detain an individual on the belief that he might be a

danger to himself, they provide less guidance here.                                  Indeed,

none of the cases delineates the appropriate standard where a

mental    health    evaluator         must   decide    whether          to   recommend       a

temporary detention on the belief that an individual might be a

                                             17
danger to others.        They certainly do not speak to the necessity,

length, and substance of a psychological evaluation, nor to the

evidence     needed      to    support          probable     cause      in     such    a

circumstance.

       Nonetheless, to the extent the cases should have informed

Campbell’s       conduct,     they       support    the    view    that      he    acted

reasonably      under   our   prevailing        legal     standards.         Unlike   in

Bailey,    Campbell’s       recommendation         that    Raub   be    detained      was

supported by far more than a 911 call.                    Rather, it was based on

the    initial     observations      of     law     enforcement        officers,      the

content of Raub’s Facebook posts, the information provided by

Raub’s     former       colleagues,         and--later--on        Campbell’s          own

evaluation and observations of Raub.                      Indeed, the quantum of

evidence here is greater than that in Cloaninger--where we found

probable cause based only on an initial hospital call, a history

of    suicide    reports,     and    a    belief    that    Cloaninger       possessed

firearms--and is more like the circumstances in Gooden and S.P.-

-where officers based their seizure on both prior reports of

distress and their personal observations of individuals at the

scene.

       In sum, we think it doubtful that Campbell violated Raub’s

Fourth Amendment rights based on our existing precedent.                              We

need not, however, pass on that question because we hold that

Campbell is entitled to qualified immunity on the ground that

                                           18
the    unlawfulness      (if   any)   of    his    conduct     was    not   clearly

established at the time he recommended Raub’s seizure. 7                        See

Pearson, 555 U.S. at 241 (cautioning against deciding “questions

of     constitutionality . . .         unless        such      adjudication      is

unavoidable”)         (internal   quotation       marks     omitted);     see   also

Buchanan v. Maine, 469 F.3d 158, 168 (1st Cir. 2006) (stating

that       avoiding    the   Fourth   Amendment      question        in   qualified

immunity analysis is appropriate where the “inquiry involves a

reasonableness         question   which     is    highly      idiosyncratic     and

heavily dependent on the facts”). 8




       7
       The report of Raub’s psychological expert, Dr. Catherine
Martin, does not change our conclusion.     Although Dr. Martin
questions whether Campbell’s probable cause determination was
ultimately correct, we need not resolve that issue under this
stage of our analysis. Our inquiry here is “not whether another
reasonable, or more reasonable, interpretation of the events can
be constructed . . . years after the fact,” Hunter, 502 U.S. at
228 (1991), but whether Campbell’s conduct was reasonable under
then prevailing law.
       8
       We also reject Raub’s argument that Campbell is not
entitled to qualified immunity because he negligently omitted
from his petition for a temporary detention order the statement
of Raub’s mother, who told Campbell she had noticed no changes
in Raub’s behavior.    In the arrest context, a law enforcement
officer’s omission of material facts from a warrant affidavit
deprives him of qualified immunity only if the omission was made
intentionally or with a “reckless disregard for the truth.”
Miller v. Prince George’s Cnty., Md., 475 F.3d 621, 627 (4th
Cir. 2007) (quoting Franks v. Delaware, 438 U.S. 154, 171
(1978)).   Allegations of negligence or mistake are not enough.
Id. at 627–28.        To the extent Raub contends Campbell
intentionally or recklessly misled the magistrate judge, he
failed to properly raise this issue below. Thus, we decline to
(Continued)
                                       19
                                        IV.

       We turn next to Raub’s contention that the district court

erred in granting summary judgment on his First Amendment claim.

Raub’s     argument    is    based    on        his    allegation       that       Campbell

recommended Raub be detained for an evaluation based on Raub’s

“unorthodox      political     statements.”             Appellant’s          Br.       at   50.

Under the first prong of the qualified immunity analysis, the

district      court   concluded      that   Raub       failed     to    advance         facts

sufficient to support a First Amendment claim, and we agree.

       A plaintiff seeking to assert a § 1983 claim on the ground

that     he   experienced      government         retaliation          for    his       First

Amendment-protected         speech   must       establish       three   elements:           (1)

his speech was protected, (2) the “alleged retaliatory action

adversely     affected”      his   protected          speech,    and    (3)        a   causal

relationship between the protected speech and the retaliation.

Suarez Corp. Indus. v. McGraw, 202 F.3d 676, 685–86 (4th Cir.

2000).     Of note, our causal requirement is “rigorous.”                          Huang v.

Bd. of Governors of the Univ. of N.C., 902 F.2d 1134, 1140 (4th

Cir. 1990).       “[I]t is not enough that the protected expression

played a role or was a motivating factor in the retaliation;

claimant must show that ‘but for’ the protected expression the



consider it.    See Robinson v. Equifax Info. Servs., LLC, 560
F.3d 235, 242 (4th Cir. 2009).



                                           20
[state    actor]       would    not    have      taken     the      alleged         retaliatory

action.”       Id.

      Raub’s evidence falls far short of this requirement.                                   Raub

contends that Campbell recommended his detention based on his

“political”          statements        concerning          9/11          conspiracies          and

impending      revolution.           Assuming         these    statements           are    indeed

protected      by     the   First     Amendment,        Raub     ignores        the       numerous

other     facts      on     which    Campbell’s         recommendation              was     based,

including the nature of Raub’s Facebook posts, both Campbell’s

and   Paris’s        observations      of    Raub’s      demeanor,            the   information

contained in Bullen’s email about the recent increase in the

seemingly       threatening         posts,      and     Bullen’s         belief      that     Raub

should    be    taken       seriously.          Thus,    even       if    Raub’s      protected

speech    contributed          to   Campbell’s          decision         to    recommend      his

detention, it was not dispositive.

      As a result, we agree with the district court that Raub did

not make out a First Amendment violation, and that Campbell is

therefore entitled to qualified immunity.



                                                V.

      Finally, we reject Raub’s claim for injunctive relief.                                    As

the     district      court     noted,      a    finding       of    qualified            immunity

extends only to Campbell’s liability for damages.                               See Harlow v.

Fitzgerald, 457 U.S. 800, 819 n.34 (1982).                               Nevertheless, the

                                                21
district court concluded that Raub did not meet the standard for

injunctive relief because, among other reasons, he could not

demonstrate the “immediate threat of future injury,” required

for the equitable remedy.                Raub v. Campbell, 3 F. Supp. 3d 526,

540 (E.D. Va. 2014).                 We review a denial of injunctive relief

for abuse of discretion.               Merrill Lynch, Pierce, Fenner & Smith,

Inc. v. Bradley, 756 F.2d 1048, 1055 (4th Cir. 1985).

       We agree with the district court that injunctive relief is

not appropriate on this record.                   First, we have recognized that

“federal injunctive relief is an extreme remedy.”                            Simmons v.

Poe, 47 F.3d 1370, 1382 (4th Cir. 1995).                           To obtain such an

injunction, a plaintiff must show (1) irreparable injury, (2)

remedies at law “are inadequate to compensate for that injury,”

(3)    “the   balance           of    hardships    between        the    plaintiff     and

defendant” warrants a remedy, and (4) an injunction would not

disserve the public interest.                    Monsanto Co. v. Geertson Seed

Farms, 561 U.S. 139, 156–57 (2010).

       Where a § 1983 plaintiff also seeks injunctive relief, it

will not be granted absent the plaintiff’s showing that there is

a     “real   or        immediate      threat     that     [he]    will     be   wronged

again . . .        in    a     similar   way.”         Simmons, 47 F.3d    at    1382

(quoting       City       of    Los    Angeles    v.     Lyons,    461 U.S. 95,   111

(1983)).      Even assuming Raub could make out a violation of his

constitutional rights, “past wrongs do not in themselves amount

                                            22
to that real and immediate threat of injury.”               Simmons, 47 F.3d

at 1382 (quoting Lyons, 461 U.S. at 103).                Consequently, Raub’s

claim that he will in the future be subject to “unreasonable

seizures    and   retaliation    because      of   his   political    beliefs,”

Appellant’s   Br.   at   58,    is   merely    speculative,    such    that    he

cannot make out “this prerequisite of equitable relief.”                      See

Lyons, 461 U.S. at 111.



                                      VI.

     For    the   reasons   given,    we    affirm   the    district   court’s

judgment.

                                                                       AFFIRMED




                                      23